DETAILED ACTION
This is a non-final Office action addressing applicant’s response 10 February 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 23-32 are pending.
Claims 1-7 are withdrawn from consideration.
Claims 8-11 and 23-32 are examined.
Claims 12-22 are cancelled.

Status of the Claims
Claims 8-11, 23 and 24 have the status of “currently amended”.  Upon review, for clarity of the record and to expedite prosecution, the status is considered “previously presented”.

Proposed Claim for Allowability
The following claim has been amended by the examiner and considered to distinguish patentably over the art of record in this application:

Claim 8: (proposed amendment) A structure secured to a body of cast material, which comprises: 
(a) an at least one wall; 

(c) an at least one opening respectively receiving at least one securable door; 
(d) an at least one tube, said at least one tube being at least partially embedded in the body of cast material and comprising a material selected from [[a]] the group consisting of plastics [[or]] and metals; 
(e) an at least one vertical flexible cable having two ends, said at least one vertical flexible cable being looped around the entire structure in a plane[[,]] which is substantially perpendicular to the body of castPage 4 of 18Appl. No. 15/242,657 Response Dated February 2, 2022Response to Office Action of Nov. 24, 2021material, said at least one vertical flexible cable being at least partially within the at least one wall and at least partially within the at least one ceiling and at least partially enclosed in the at least one tube, wherein the at least one flexible cable is comprised of steel, each of the two ends are connected 
(f) an at least one horizontal flexible cable having two ends, said horizontal flexible cable being looped around the structure in a plane[[,]] which is substantially parallel to the body of cast material and at least partially within the at least 
(g) an at least one connector, said at least one connector connecting said respective ends of said at least one vertical flexible cable, said at least one connector being selected from the group consisting and ties.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8-11, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 8: “comprised of any member from a group…” (sub (d)) includes materials that are both known and unknown to applicant at the time of filing.  As a result, applicant could not have had possession of these materials at the time of filing.

Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.


35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics. 

Claim 8: A structure secured to a body of cast material, which comprises: 
(a) an at least one wall; 
(b) an at least one ceiling; 
(c) an at least one securable door; 
(d) an at least one tube, at least partially embedded in the body of cast material and comprised of any member from a (indefinite as to the metes and bounds of “any member…plastics or metals”) ; 
(e) an at least one vertical flexible cable having two ends looped around the entire structure in a plane, which is substantially perpendicular to the body of castPage 4 of 18Appl. No. 15/242,657 Response Dated February 2, 2022Response to Office Action of Nov. 24, 2021material at least partially within the at least one wall and at least partially within the at least one ceiling and at least partially enclosed in the at least one tube (“and at least partially within and…the at least one tube” is indefinite as to with what this applies as written), wherein the at least one flexible cable is comprised of steel of the strength to resist high loading that the structure may experience in a severe storm so that the cable does not break and instead holds the structure securely to the body of cast material (“of the strength to resist…body of cast material”) is indefinite as the metes and bounds of what would be required to meet this limitation cannot be determined as this encompasses a large range of features), and the two ends are connected to each other forming a complete loop; 
(f) an at least one horizontal flexible cable having two ends looped around the structure in a plane, which is substantially parallel to the body of cast material and at least partially within the at least one wall, wherein the at least one other flexible cable (indefinite as to with that this cable references) is comprised steel of the strength to resist high loading that the structure may experience in a severe storm so that the cable does not break and instead holds the structure securely together (“is comprised steel…securely together” is indefinite for reasons previously provided); and 
(g) an at least one connector comprised of clamps, sleeves, clips, crimps, turnbuckles, hooks, ball and strap fittings, strap forks, ball and shanks, threaded fittings, strap eyes, eyelet fittings, plugs, threaded plugs, ball end plugs, or ties (sub (g) is indefinite as no relationship is provided as to how this interrelates with the other features of the invention).  

Claim 11: The structure of claim 8, which further comprises a cast material within the at least one wall and on top of the at least one ceiling or roof (roof is indefinite as this has not been previously presented).  

Claim 24: The structure of claim 8, wherein the two ends of the horizontal flexible cable are connected to portions of a framework of the structure adjacent to each side of the door, forming a loop originating on one side of the door, extending around the structure, and terminating at the opposite side of the door (the examiner suggests amending the language so that the ends are with respect to the framework and not the door).  
the claim has issues with those previously addressed which will not be repeated here for brevity. Page 6 of 18Appl. No. 15/242,657Response Dated February 2, 2022Response to Office Action of Nov. 24, 2021
 
Claim 29: The structure of claim 26 which further comprises a cast material within the at least one wall and on top of the at least one ceiling or roof (indefinite for reasons previously provided).  

Claim 31: The structure of claim 26, wherein the two ends of the horizontal flexible cable are connected to portions of a framework of the structure adjacent to each side of the door, forming a loop originating on one side of the door, extending around the structure, and terminating at the opposite side of the door.  The claim has issues similar to those previously addressed.  

Page 7 of 18Appl. No. 15/242,657Response Dated February 2, 2022Response to Office Action of Nov. 24, 2021Those claims listed under this heading but not directly addressed are rejected as being dependent form a rejected claim, either directly or indirectly.

Allowable Subject Matter
The examiner reserves comment on the allowability of claims 8-11 and 23-32 pending overcoming the rejections above under 35 USC 112(a) and 112(b).  No further art is cited at this time.
Response to Arguments
The following addresses applicant’s remarks/arguments dated 10 February 2022.

Applicant’s remarks are noted but are rendered moot in light of the amendments made.  No further art is being cited at this time, and only the rejections under 35 USC 112(a) and 112(b) remain at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649